Citation Nr: 0520172	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, entitlement to service connection 
for a low back disability. 

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, Tiger Team, which declined to reopen the 
veteran's previously denied claim for service connection for 
a low back disability, and denied the claim for a total 
rating based on individual unemployability. 

The veteran appeared before the undersigned Veterans Law 
Judge in May 2005, and presented personal testimony on the 
issues on appeal.  The hearing transcript has been associated 
with the claims file.  

In June 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

The issue of entitlement to a total disability rating based 
on individual unemployability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part. 


FINDINGS OF FACT

1.  In March 1947, the Board denied a claim for service 
connection for a low back disability.  The veteran did not 
appeal this decision.

2.  The last final (unappealed) disallowance of the veteran's 
attempt to reopen the claim was in July 2000, for a lack of 
new and material evidence.

3.  Evidence presented since the July 2000 denial bears 
directly on the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran's degenerative disk disease of the lumbar 
spine with stenosis has been linked medically to his military 
service. 


CONCLUSIONS OF LAW

1.  The July 2000 RO decision declining to reopen the claim 
for service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1103 (2004).

2.  Evidence added to the record since the July 2000 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2001).

3.  Degenerative disk disease of the lumbar spine with 
stenosis was incurred in the veteran's military service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. 
§ 3.159(c) (2004).  As will be discussed below, the Board 
finds that new and material evidence has been submitted, and 
also that service connection for a low back disability is 
warranted.   As such, a discussion of the VCAA is not needed.

New & Material Evidence for Service Connection Claims

The veteran contends that he is entitled to service 
connection for a low back disability because of injuries he 
sustained while in service as a stevedore.  Service 
connection may be established for disability resulting from 
injury or disease incurred in active duty service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In March 1947, the Board denied the veteran's claim on the 
basis that the evidence did not establish a link between the 
veteran's current disability and his service.  The evidence 
of record at that time consisted of the veteran's service 
medical records and a November 1946 VA examination.  The 
veteran did not appeal the Board's decision.

Applicable law provides that a Board decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1100.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The veteran has attempted to reopen his claim several times 
since July 1954.  On each occasion, the RO has declined to 
reopen for lack of new and material evidence.  The decision 
immediately prior to that which is now on appeal was dated in 
July 2000, at which time the veteran had submitted medical 
evidence of his ongoing treatment for a back disability.  
Also of record were several lay statements by gentlemen who 
had served with the veteran and attested to witnessing an in-
service injury to the veteran's back.  The veteran did not 
appeal the July 2000 rating decision.  As such, it is deemed 
final.  38 C.F.R. § 20.1103.

The veteran's most recent request to reopen his claim was 
received on August 13, 2001, and included additional medical 
evidence of treatment for a back disability.   By rating 
decision dated in August 2002, the RO declined to reopen the 
claim.  The veteran filed a timely appeal.

The Board notes that the definition of new and material 
evidence was amended during the course of this appeal.  See 
38 C.F.R. § 3.156(a) (2002).  However, that amendment applies 
only to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  Because this 
claim was received before that date, the law in effect when 
the claim was filed is applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Here, the last final disallowance was 
in July 2000; therefore, evidence received after that date is 
considered for purposes of reopening the claim.  

The newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.  The law provides that 
evidence proffered by the veteran to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 
(1992).


At his personal hearing before the undersigned in May 2005, 
the veteran submitted an opinion by his treating physician 
which linked the veteran's current disability with his injury 
in service.  A waiver of consideration by the RO for this 
evidence was also submitted.  

The Board finds this evidence to be new, in that it was not 
previously submitted to agency decision makers.  It is 
material, as it bears directly and substantially on the 
matter under consideration, specifically a nexus between the 
veteran's service and his current disability.  This is so 
significant that it must be considered in order to fairly 
decide the merits.  Accordingly, new and material evidence 
having been submitted, the veteran's claim to reopen is 
granted.  

Service Connection

The veteran contends that his work as a stevedore in the Navy 
did damage to his back which continues to the present day.  
Particularly, he points to an occasion during service when, 
while unloading cargo, a fellow serviceman behind him dropped 
an oxygen tank which then fell into the veteran's back.  
Several signed affidavits are of record from witnesses to 
this event.  The veteran contends that he is therefore 
entitled to service connection for his current back 
disability.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

In this case, service medical records demonstrate that the 
veteran reported to sick call in August 1944.  X-rays of the 
lumbosacral spine were taken, the results of which were 
normal.  In July 1945, the veteran presented with complaints 
of low back pain for the past 14 months.  He attributed his 
pain to his work as a stevedore, loading and unloading cargo 
from ships.  The x-ray studies taken at that time were "such 
as could be expected to result in symptoms of work such as is 
associated with his complaint."  The examiner further noted 
that there was no disability then, but there likely would be 
if he continued to work in that capacity. 

In February 1946, just prior to his separation, the veteran's 
low back pain was evaluated by orthopedic and neurologic 
specialists.  The veteran had tenderness in the lumbar area, 
and some limitation of flexion and hyperextension.  A 
diagnosis of chronic myositis, or inflammation of a muscle, 
was noted, and the veteran was admitted to the hospital for 
roughly one month.   At the end of his stay, during which he 
received treatment for his back pain, his diagnosis was 
changed to "no disease" and he was released for discharge 
from service.  

Post service treatment records confirm that the veteran now 
has degenerative disk disease in the lumbar spine with some 
stenosis.  See magnetic resonance imagining (MRI) scans dated 
in January 2005.  Therefore, the question that remains is 
whether the record establishes a medical nexus between the 
veteran's current disability and the back pain he received 
treatment for in service.

The veteran's treating physician submitted an opinion in May 
2005, along with treatment records for the veteran.  The 
doctor explained that the oxygen tank falling on him could 
have accelerated or aggravated the existing back pain he was 
having at that time.  He further stated that the injuries the 
veteran has are consistent with the accident in service (of 
the oxygen tank falling on his back), and that the veteran's 
current back pain is consistent with that of traumatic injury 
resulting in arthritis of the spine. 

The Board finds that the May 2005 medical opinion establishes 
a medical nexus between the veteran's current disability and 
his military service.  It is clear that the veteran relayed 
to him his history as including his military service as a 
stevedore.  This service has been confirmed by military 
records.  The doctor appears to have based his opinion on 
that history and his examination of the veteran.  There is no 
evidence to the contrary of the doctor's opinion.  
Accordingly, the regulatory requirements have been met, and 
service connection is warranted. 


ORDER

Entitlement to service connection for degenerative disk 
disease of the lumbar spine with stenosis is granted. 


REMAND

The veteran has applied for a total disability rating based 
on individual unemployability (TDIU), which requires that the 
veteran have a service-connected disability.  Prior to the 
Board's instant decision, this threshold requirement was not 
met.  However, as the Board now has granted service 
connection for degenerative disk disease with stenosis, the 
claim for a TDIU must be readjudicated by the RO.  The Board 
notes that under the law, a medical examination is required 
in conjunction with this claim.  See Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995).  The veteran should be scheduled 
for an examination, so that the current severity of his back 
disability, as well as any effect on his ability to maintain 
employment, may be assessed.  

The Board observes that in January 2003, the veteran filed a 
notice of disagreement with all issues contained in the 
August 2002 rating decision, to include the decision to deny 
service connection for hearing loss and tinnitus.  The 
statement of the case which followed covered only the issues 
of the back disability and individual unemployability.  To 
date, the RO has not issued a statement of the case on 
hearing loss and tinnitus.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The RO must issue a statement of 
the case on these two issues.  38 C.F.R. § 19.26 (2004).

In view of the foregoing, the Board must remand this case.  
While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, these 
matters are remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected back 
disability.  All testing deemed necessary 
should be conducted and the results reported 
in detail.  The examiner is asked to render 
an opinion as to whether the veteran is 
unable to secure or follow a substantially 
gainful occupation as a result of his 
service-connected back disability.

2.  A statement of the case with respect 
to the claims for service connection for 
bilateral hearing loss and tinnitus 
should be provided.  The veteran should 
be advised of the requirement for a 
substantive appeal.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


